Title: To James Madison from Sylvanus Bourne, 7 October 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						 Consular Office of the U: States, Amsterdam Octr 7 1801.
					
					I have now to advise you that Contrary to general expectation the preliminary articles of a peace between France & England were signed in London on the 2d. Instant—the contents of which are however as yet unknown here.  This important event arrests the attention of the philosophic observer & is of a nature to produce a marked & most material change in the political & commercial Worlds, & its consequences on the future destinies of Europe cannot yet be traced with any degree of accuracy or precision.
					Inclosed is a letter for the President which I beg leave to entrust to yr. care: it is on the subject of a future regulation for the Support of the Consular establishment here the income of which from Official fees will by the peace be reduced three  quarters & I respectfully submit to the consideration of Govt. whether this Establishment which forms at present the only representation of our Country to this—is not of sufficient importance to claim the attention of Govt. by the recommendation of the Legislature of a modest annual support therefor say 2000 Dolls & toward the payt. of this sum ye. fees still received in the Office may be credited to make it bear as light as possible on the publick; while the Officer will in all events be assured of a decent Support in aid of many expences which necessarily  accrue  from  his  public  Station  here.
					I have ever endeavored to fulfill the various Objects of my duty with integrity & fidelity & I hope to the approbation of my Country.  I have the honor to be With much respect Yr Ob. Servt.
					
						S: Bourne
					
					
						The arrangments for the establisht. of the late new plan of Govt. for this Country are not yet matured or put in execution.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
